        Case 2:18-cv-02202-RFB-DJA Document 41
                                            40 Filed 07/02/20
                                                     06/30/20 Page 1 of 3



 1   Scott L. Rogers, Esq.
     Nevada Bar No. 13574
 2   Jaclyn M. Kliewer, Esq.
 3   Nevada Bar No. 14898                                        GRANT and
     MESSNER REEVES LLP                                          reschedule for
 4   8945 West Russell Road, Suite 300                           8/11/2020
     Las Vegas, Nevada 89148
 5   Telephone:     (702) 363-5100
 6   Facsimile:     (702) 363-5101
     E-mail: srogers@messner.com
 7            jkliewer@messner.com
     Attorneys for Defendants
 8   Malco Enterprises of Nevada, Inc.
 9   and Budget Rent A Car System, Inc.

10                                UNITED STATES DISTRICT COURT

11                                        DISTRICT OF NEVADA
12
      SARA LLAMAS, individually,                          Case No. 2:18-cv-02202-RFB-DJA
13
                            Plaintiff,
14    vs.
                                                              STIPULATION AND ORDER TO
15
      UNITED STATES OF AMERICA; MALCO                      EXTEND SETTLEMENT CONFERENCE
16    ENTERPRISES OF NEVADA, INC., a
      domestic corporation; BUDGET RENT A CAR
17    SYSTEM, INC., a foreign corporation; UNITED
      STATES DEPARTMENT OF THE NAVY;
18
      DOES I-X; and ROE CORPORATIONS I-X,
19
                            Defendants.
20
21          COMES NOW, Defendant MALCO ENTERPRISES OF NEVADA, INC. (“Malco”) and
22   BUDGET RENT A CAR SYSTEM, INC., (“Budget”) by and through their counsel of record, Scott
23   L. Rogers, Esq. and Jaclyn M. Kliewer, Esq. of Messner Reeves LLP., Defendant UNITED STATES
24   OF AMERICA and UNITED STATES DEPARTMENT OF THE NAVY (collectively “the United
25   States”) by and through their counsel of record, Nicholas A. Trutanich, Esq. and Brian Irvin, Esq. of
26   the United States Attorneys’ Office, and Plaintiff SARA LLAMAS (“Plaintiff”), by and through her
27   counsel of record, Paul D. Powell, Esq and Justin Wilson, Esq. of the Powell Law firm, hereby
28

                                                   Page 1 of 3
        Case 2:18-cv-02202-RFB-DJA Document 41
                                            40 Filed 07/02/20
                                                     06/30/20 Page 2 of 3



 1
     stipulate and request that this Court reschedule the settlement conference currently set for July 7,
 2
     2020 at 10:00 a.m..
 3
              This request is necessary as counsel for Defendant Malco has been ordered to appear for a
 4
     hearing before the Las Vegas Justice Court, Case No. 20A000089; Dana Edwards v. Raquel Petovich
 5
     on July 7, 2020. Additionally, Defendant Budget’s representative with binding settlement authority
 6
     is scheduled to be out of the jurisdiction on July 7, 2020 and will not return until July 15, 2020. As
 7
     such, the parties respectfully request that the settlement conference be rescheduled to a time when a
 8
     representative with binding authority to settle this matter can be present for the duration of the
 9
     settlement conference.
10
               The parties have conferred regarding their respective availability and propose that the
11
     settlement conference be reset to August 11, 2020 or sometime thereafter.
12
13            No previous continuance of the settlement conference has been requested. This stipulation

14   and request is entered into in good faith and not for purposes of delay.

15            APPROVED AS TO FORM AND CONTENT.

16   Dated this 30th day of June, 2020.              Dated this 30th day of June, 2020.
17    UNITED STATES ATTORNEY                           POWELL LAW FIRM
18
19    By:     /s/ Brian W. Irin                .       By:       /s/ Paul D. Powell    .
             Brian W. Irvin, Esq.                             Paul D. Powell, Esq.
20          501 Las Vegas Blvd. So., Ste. I100                Nevada Bar No. 7488
            Las Vegas, Nevada 89101                           Shane D. Cox, Esq.
21          Attorney for Defendants                           Nevada Bar No. 13852
            United States of America and                      Justin Wilson, Esq.
22          United States Department of the Navy              Nevada Bar No. 14646
                                                             6785 W. Russell Road. Suite 210
23                                                           Las Vegas, Nevada 891 18
                                                             Attorneys for Plaintiff
24
25
26
27
28

                                                    Page 2 of 3
        Case 2:18-cv-02202-RFB-DJA Document 41
                                            40 Filed 07/02/20
                                                     06/30/20 Page 3 of 3



 1
 2   MESSNER REEVES LLP
 3
 4                         .
     /s/ Scott L. Rogers, Esq
     Scott L. Rogers, Esq.
 5   Nevada Bar No. 13574
     8945 West Russell Road, Suite 300
 6   Las Vegas, Nevada 89148
 7   Attorneys for Defendants
     Malco Enterprises of Nevada, Inc.
 8   and Budget Rent A Car System, Inc.
 9
10                                             ORDER
                 IT IS SO ORDERED. The Settlement Conference is hereby continued
11
            IT IS
          and     SO for
               reset  ORDERED
                         Tuesday,this ____ day
                                   August  11, of June,
                                               2020  at2020.
                                                        10:00 a.m. via video conference.
12        The confidential briefs are due by noon on Tuesday, August 4, 2020. All
          other provisions of the Court's Order (ECF No. 37) remain in effect.
13
14             DATED: July 2, 2020.
                                              ___________________________________
                                              UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               Page 3 of 3
